PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS



THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

(“Agreement”) is made and entered into by and between THE DAVID R. WILSON
REVOCABLE TRUST DATED JANUARY 26 1994 (“Seller”), and SAN JOAQUIN BANK

(“Buyer”). This Agreement shall be effective as of December 21, 2006 (“Effective
Date”), provided Buyer and Seller deliver executed counterparts of this
Agreement to one another and to the Escrow Holder, and provided Escrow Holder
accepts this Agreement in writing by delivering a copy of its executed signature
page to both Buyer and Seller.

     NOW, THEREFORE, IN CONSIDERATION of the mutual agreements herein set forth,
and other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, Seller and Buyer agree as follows:



ARTICLE I
PURCHASE AND SALE



     Seller hereby agrees to sell and convey to Buyer, and Buyer hereby agrees
to purchase from Seller, subject to the terms and conditions set forth herein,
the following:

     1.1 Land. That certain real property (the “Land”) consisting of a portion
of the land included in Lots 3 and 4 of Line Adjustment No. 05-0920, per the
Certificate of Compliance recorded as Instrument No. 0206015103 dated December
1, 2005, in the Official Records of the Kern County Recorder’s Office, and
substantially as depicted as proposed “Lot 1” in the attached Exhibit A. The
Land is located at the northeast corner of Panama Lane and Stine Road, in the
City of Bakersfield, County of Kern, State of California, and is approximately
57,000 square feet in size. The actual size of the Land shall be determined
prior to the Close of Escrow by a survey (the “Survey”) prepared by a licensed
engineer retained by Seller at its own expense.

     1.2 Appurtenances. All rights, privileges and easements, if any, owned by
Seller and appurtenant to and for the benefit of the Land (all of which are
collectively referred to as the “Appurtenances”).

     1.3 Improvements. All of Seller’s right, title and interest in and to all
of the existing buildings, structures and other improvements and fixtures, if
any, located on the Land at the Closing (as defined in Section 7.2) (the
“Improvements”).

     1.4 Intangible Property. Seller’s entire right, title and interest in and
to all governmental licenses, permits, certificates, plans and specification,
approvals, prepaid fees, transferable development rights and other entitlements
and intangible rights relating to the Land, Appurtenances and Improvements
(collectively, the “Intangible Property”); provided, however, notwithstanding
anything to the contrary in this Agreement, the sale and conveyance to Buyer
shall not include, and Seller shall retain, all rights, title and interest in
and to the Intangible Property to the extent the same relate to property of any
kind other than the Land, Appurtenances and Improvements (including without
limitation, any neighboring or adjacent real property owned by Seller and any
personal property and intangible property relating thereto).

All of the items described in Sections 1.1, 1.2, 1.3 and 1.4 which are to be
sold and

1

--------------------------------------------------------------------------------

conveyed to Buyer pursuant to this Article I are hereinafter collectively
referred to as the “Property.” Subject to the terms and provisions of this
Agreement, upon the Close of Escrow (defined in Section 7.2), the Land,
Appurtenances and Improvements shall be conveyed to Buyer pursuant to a grant
deed in a form which is to be prepared by Seller’s counsel (or at Seller’s
request, by the Title Company, as defined in Section 4.1), approved by Seller
and also approved by Buyer as part of Buyer’s Inspections in the manner and
within the time specified in Section 3.6 (the “Deed”). The Deed shall be
sufficient to convey title to Buyer upon the Close of Escrow. In addition, as of
the Close of Escrow, Seller shall assign and transfer to Buyer the Intangible
Property as described in Section 1.4, pursuant to a separate assignment and
assumption agreement in a form which is to be prepared by Seller’s counsel,
approved by Seller and also approved by Buyer as part of Buyer’s Inspections in
the manner and within the time specified in Section 3.6 (the “Assignment &
Assumption Agreement”).



ARTICLE II
PURCHASE PRICE



     2.1 Purchase Price. The purchase price of the Property (the “Purchase
Price”) shall be Thirty Dollars ($30.00) per square foot of the Land, as
determined by the Survey [an estimated One Million Seven Hundred Ten Thousand
Dollars ($1,710,000)].

2.2      Payment of Purchase Price. The Purchase Price shall be paid as follows:
(a) Within one (1) business day after the Opening of Escrow (defined in  

Section 7.1), Buyer shall deposit directly into an escrow (the “Escrow”) opened
with Ticor Title Company of California, located at 10000 Stockdale Highway,
Suite 101, Bakersfield, California 93311, Attention: Ms. Kellie Williams, Escrow
Officer (the “Escrow Holder”), the sum of Fifty Thousand Dollars ($50,000.00) in
immediately available funds of the United States (the “Deposit”). When received
by the Escrow Holder, the Deposit shall be placed in one or more interest
bearing FDIC insured accounts. All further references to “Deposit” shall include
all accrued interest thereon.

     (b) The Deposit shall be non-refundable to Buyer except if Buyer terminates
this Agreement within the time, in the manner and otherwise in compliance with
Sections 3.6, 4.2, 4.4, 4.6, 8.3, 10.1 or 11.1.

     (c) Upon the Close of Escrow, the amount of the Deposit shall be credited
toward the Purchase Price. At least three (3) days prior to the Scheduled
Closing Date, as defined below in Section 7.2, Buyer shall deposit with Escrow
Holder the balance of the Purchase Price in immediately available funds of the
United States, such that Escrow Holder shall be able to disburse the cash
proceeds accruing to Seller on the Close of Escrow.

     (d) The Purchase Price does not include any on or off-site expenses for the
Property. Buyer agrees to pay its pro rata share of said expenses relative to
the expenses of the overall development of the Property and the Retail Center,
as defined in Section 3.4.1. Seller’s obligations to sell the Property to Buyer
and Buyer’s obligation to purchase the Property from Seller are conditioned upon
the parties execution of a “Development Agreement” which specifies each party’s
responsibilities, including but not limited to the financial obligations, with
respect to the construction of the required on-site and off-site improvements in
connection with development of the Property and the Retail Center. Seller shall
deliver a draft Development Agreement to Buyer within twenty (20) days after the
Opening of Escrow. The draft

2

--------------------------------------------------------------------------------

Development Agreement proposed by Seller shall be included among the Documents
that are subject to Buyer’s review and approval in connection with Buyer’s
Inspections pursuant to Section 3.4 and Section 3.6. The parties anticipate that
the Development Agreement will, at a minimum, do each of the following: (i)
require Seller to deliver a rough graded pad, with stubbed utilities (including
water, sewer, gas, electric and phones), stubbed to the site or within a
reasonable proximity to the site; (ii) require Buyer to cooperate with Seller in
connection with grading at the Retail Center property and comply with Seller’s
grading plan; (iii) require Buyer to obtain, prior to commencing any
construction work, Seller’s approval of the floor plan, site plan and elevations
for the building to be constructed by Buyer on the Property; (iv) require Buyer
to comply with Seller’s landscape design with respect to the Retail Center; (v)
require Buyer to commence construction of its building within twelve (12) months
following the Closing, with a right of repurchase exercisable by Seller (at the
same price paid by Buyer to Seller for the Property, and on such other terms as
specified in the Development Agreement) if Buyer fails to commence construction
within said 12-month period; and (vi) require Buyer to pay the full cost of all
site improvements installed by Seller under the Development Agreement (to the
extent said improvements are for Buyer’s benefit only, as opposed to the common
benefit of the Retail Center – whether installed on the Property or elsewhere
within the Retail Center property) and Buyer’s pro rata share of all other on
and off site expenses installed under the Development Agreement (which pro rata
share is to be calculated based on the gross square footage of the Land included
within the Property relative to the gross square footage of all the land within
the Retail Center).

2.3 LIQUIDATED DAMAGES AS TO THE DEPOSIT. IN THE EVENT THE

SALE OF THE PROPERTY AS CONTEMPLATED HEREUNDER IS NOT CONSUMMATED BECAUSE OF A
DEFAULT UNDER THIS AGREEMENT ON THE PART OF BUYER, AND SELLER HAS PERFORMED ALL
OF ITS OBLIGATIONS UNDER THIS AGREEMENT (OTHER THAN ANY OBLIGATIONS THE
PERFORMANCE OF WHICH IS NOT YET DUE OR WHICH MAY HAVE BEEN WAIVED OR EXCUSED BY
BUYER), BUYER AND SELLER HEREBY AGREE THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, EACH PARTY SHALL BE RELEASED FROM ITS OBLIGATIONS UNDER THE
AGREEMENT, AND BUYER AGREES THAT SELLER IS ENTITLED TO, AND ESCROW HOLDER SHALL
UPON NOTICE FROM SELLER DELIVER TO SELLER, THE DEPOSIT AS LIQUIDATED DAMAGES;
PROVIDED, HOWEVER, THAT THIS SECTION 2.3 (SOMETIMES REFERRED TO HEREIN AS THE
“LIQUIDATED DAMAGES PROVISION”) SHALL NOT LIMIT SELLER’S RIGHT TO (i) RECEIVE
REIMBURSEMENT FOR OR RECOVER DAMAGES IN CONNECTION WITH BUYER’S INDEMNITY OF
SELLER AND/OR BREACH OF BUYER’S OBLIGATIONS PURSUANT TO SECTIONS 3.2, 3.4.2,
3.4.3, 12.2, and 12.16; (ii) RECOVER LITIGATION COSTS PURSUANT TO SECTION 12.9;
(iii) OBTAIN INJUNCTIVE RELIEF DUE TO BUYER’S BREACH OF ITS OBLIGATIONS UNDER
SECTIONS 3.2, 3.4.2, 3.4.3, AND 12.16, AND/OR (iv) PURSUE ANY AND ALL REMEDIES
AVAILABLE AT LAW OR IN EQUITY IN THE EVENT THAT FOLLOWING ANY TERMINATION OF
THIS AGREEMENT, BUYER OR ANY PARTY RELATED TO OR AFFILIATED WITH BUYER ASSERT
ANY CLAIMS OR RIGHT TO THE PROPERTY THAT WOULD OTHERWISE DELAY OR PREVENT SELLER
FROM HAVING CLEAR, INDEFEASIBLE AND MARKETABLE TITLE TO THE PROPERTY. THE
PARTIES ACKNOWLEDGE THAT THE PAYMENT OF THE DEPOSIT AS LIQUIDATED DAMAGES IS NOT
INTENDED AS A FORFEITURE OR

3

--------------------------------------------------------------------------------

PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT
IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA
CIVIL CODE SECTIONS 1671, 1676 AND 1677. BY SIGNING THIS AGREEMENT AND BY
INITIALING BELOW, BUYER ACKNOWLEDGES AND AGREES THAT BUYER HAS FULLY CONSIDERED
THE PROVISIONS OF THIS LIQUIDATED DAMAGES PROVISION PRIOR TO ENTERING INTO THIS
AGREEMENT AND HAS HAD ADEQUATE OPPORTUNITY TO CONSULT WITH ITS OWN COUNSEL WITH
RESPECT THERETO, AND HEREBY WAIVES, AND RELEASES THE ESCROW HOLDER FROM, ANY AND
ALL CLAIMS AND LIABILITIES OF ANY KIND OR NATURE (WHETHER IN TORT OR IN
CONTRACT) ARISING FROM OR RELATING TO THE ESCROW HOLDER’S RELEASE OF THE DEPOSIT
TO SELLER.



BUYER'S INITIALS





SELLER'S INITIALS .



ARTICLE III

CONDITION OF PROPERTY: BUYER’S INSPECTION;

     3.1 “AS IS” Sale. Buyer hereby acknowledges and agrees that, as of the
Close of Escrow, it shall have been afforded the opportunity to make such
investigations and inspections of the Property, Seller’s records with respect to
the Property and matters related thereto as Buyer and its representatives
reasonably desire, and has entered into this Agreement on the basis of its own
investigation, prior to the Close of Escrow, of the applicable restrictions,
covenants, easements, conditions, zoning laws, building codes, environmental
matters and other land use regulations affecting the Property, including, but
not limited to, subsurface conditions and the Draft Development Documents (as
defined in subsection 3.4.1). Buyer further specifically acknowledges and agrees
that, except as set forth in Section 8.2, (i) Seller does not make any
representations or warranties of any kind whatsoever, either express or implied,
with respect to the Property (or any related matters), (ii) the Property is sold
to Buyer in an “AS IS,” “WHERE IS” and “WITH ALL FAULTS” condition as of the
Closing Date, and (iii) Buyer assumes the risk that adverse legal and/or
physical conditions may not have been revealed by its investigation, including
but not limited to, any latent defects that may exist on the Property. Except as
set forth in Section 8.2, Seller makes no representations or warranties
whatsoever, including, but not limited to, any representations or warranties
with respect to the use, condition [including, without limitation, subsurface
conditions or conditions related to Hazardous Substances (as defined below)],
occupation or management of the Property, compliance with applicable statutes,
laws, codes, ordinances, regulations or requirements relating to leasing,
occupancy, zoning, land use, subdivision, planning, building, fire, safety,
health or environmental matters, compliance with covenants, conditions and
restrictions (whether or not of record), other local, municipal, regional, state
or federal requirements, or other statutes, laws, codes, ordinances, regulations
or requirements. For purposes of this Agreement, "Hazardous Substances" means
any hazardous, toxic or dangerous waste, substance or material, pollutant or
contaminant, as defined for purposes of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C. Section 6901 et
seq.), as amended ("CERCLA"), or the Resource Conservation and Recovery Act (42
U.S.C. Section 6901 et seq.), as amended ("RCRA"), or any other federal, state
or local law, ordinance, rule or regulation applicable to the Property, or any
substance which is toxic, explosive,

4

--------------------------------------------------------------------------------

corrosive, flammable, infectious, radioactive, carcinogenic or mutagenic, any
substance which contains gasoline, diesel fuel or other petroleum hydrocarbons,
polychlorinated biphenyls (PCBs), radon gas, urea formaldehyde, asbestos, lead
or electromagnetic waves, or any substance which is otherwise hazardous to
persons or property.

     3.2 Inspection. During the Inspection Period, Buyer and its representatives
(including architects, engineers and contractors) shall have the right to enter
upon and inspect the Property as Buyer may reasonably require, including without
limitation soil tests and other geological tests (collectively, “Buyer’s
Inspections”), all without prior notice to or consent from Seller; provided,
however, all such Buyer’s Inspections shall be performed at Buyer’s sole cost
and expense. Buyer hereby agrees to keep the Property, and all neighboring
property, free from, and to indemnify, defend, protect and hold Seller, the
Property and all such adjacent property harmless from and against, any and all
liens, claims, liability, costs, expenses, damages or fees (including but not
limited to attorneys’ fees and costs) incurred as a result of or arising in
connection with Buyer’s Inspections, and to promptly repair any damage to the
Property and any neighboring property that results from or arises in connection
with Buyer’s Inspections. Buyer shall maintain those areas upon which Buyer’s
Inspections are performed in a safe condition at all times with respect to work
performed thereon by or on behalf of Buyer during the term of this Agreement.
Buyer shall at all times during the term of this Agreement keep the Property and
all neighboring property free from accumulation of waste materials or rubbish
caused by Buyer’s Inspections, and Buyer shall take reasonable precautions so as
not to cause any damage or harm to the Property or any neighboring property
(including any Improvements located thereon). All of Buyer’s obligations as
specified hereinabove shall survive the Close of Escrow and any termination of
the Agreement. Prior to any entry on the Property, Buyer shall at its sole cost
obtain (or cause to be obtained) a policy of liability insurance with a combined
single limit in an amount not less than One Million and No/100ths Dollars
($1,000,000.00) covering Buyer’s obligations under this Section 3.2 (with Seller
named as additional insured on said policy) and shall furnish to Seller a
certificate of insurance confirming such coverage.

3.3      Intentionally Omitted.   3.4      Buyer’s Document Review.     3.4.1
Seller’s Delivery of Documents to Buyer. No later than five (5) days after  

the Opening of Escrow (as defined in Section 7.1) Seller shall deliver to Buyer
copies of (a) all existing engineering reports, drainage plans, utility plans,
grading plans, street improvement plans, soil studies, surveys, environmental
and geological assessment reports, and other reports related to the physical
condition of the Property and current entitlements relating to the Property
which are not otherwise privileged, are in Seller’s possession or readily
available to Seller and which Seller is not otherwise prohibited by contract or
otherwise from disclosing to Buyer (collectively, “Existing Reports”), (b) any
notices and other correspondence and documents received from governmental
agencies with respect to the Property, including documentation regarding
entitlements, ingress-egress, and future right of way dedications (collectively,
“Government Notices”), (c) a copy of an estimated Common Area Expense Budget for
the 2007 calendar year and an estimate of what Buyer’s pro rata share of such
expenses would be under the Draft Development Documents assuming the Close of
Escrow occurs on February 1, 2007, (d) draft site plans and elevations for the
retail center which Seller anticipates will encompass the Property and certain
neighboring property owned by Seller (the “Retail Center”), (e) the then current
versions of the draft Site Plan, draft Declaration of

5

--------------------------------------------------------------------------------

Covenants, Conditions, Restrictions and Reciprocal Easements pertaining to the
Property, and any other agreements, covenants, conditions, restrictions,
easements or encumbrances which Seller then intends to record against the
Property and/or the remainder of the Retail Center at some point prior to the
Close of Escrow. When available, Seller shall provide Buyer with a detailed set
of plans for the Retail Center, which shall include the final approved site
plan, elevations and landscape plans (collectively, the “Detailed Plans for
Retail Center”). The items referenced in clause (c) through and including clause
(e) herein above, along with the Detailed Plans for Retail Center and any
proposed change to such items (as defined in Section 3.4.1.1) and any notices or
other documents relating to any such proposed change, are collectively referred
to herein as the “Draft Development Documents”]. (The Existing Reports,
Government Notices, and Draft Development Documents, together with the Survey,
and the Deed and Assignment & Assumption Agreement approved by Seller prior to
the Approval Date as provided elsewhere in this Agreement, are sometimes
collectively referred to herein as the “Seller Materials” or the “Documents”).
Notwithstanding anything in this Section 3.4 to the contrary, Seller shall have
no obligation to make available to Buyer, and Buyer shall have no right to
inspect or make copies of, any of the Excluded Documents. As used herein,
"Excluded Documents" shall mean any documents involving either Seller's
financing or refinancing of the Property and/or other property, any purchase and
escrow agreements and correspondence pertaining to Seller's acquisition of the
Property and/or any other property, any documents pertaining to the potential
acquisition of the Property and/or other property by any past or prospective
purchasers, any third party purchase inquiries and correspondence, appraisals of
the Property and/or other property, internal budgets or financial projections,
and any other internal documents.

     3.4.1.1 Changes to Draft Development Documents. Seller shall retain the
right to make any modifications, amendments or other changes to the Draft
Development Documents and/or to deliver additional Draft Development Documents
and make any modifications, amendments or other changes thereto, which Seller,
in its sole and absolute discretion, may deem necessary or appropriate, subject
only to the remainder of this subsection 3.4.1.1. Seller shall provide Buyer
with written notice of any modification, amendment or other change to the Draft
Development Documents, any additional Draft Development Documents and any
modification, amendment other change thereto (collectively, “proposed change”)
which Seller approves before expiration of the Inspection Period, and Buyer
shall approve or disapprove the Draft Development Documents (including any
proposed change) in connection with Buyer’s Inspections and within the time and
in the manner set forth in Section 3.6. If Buyer approves the Buyer’s
Inspections within the time and in the manner described in Section 3.6, and
Seller subsequently desires to make any proposed change to the Draft Development
Documents before the Closing, which proposed change would alter the size, shape
or configuration of the Property or withdraw any land therefrom in a way that
materially and adversely affects access or traffic flow (including foot and
vehicular traffic) to or from the Property or materially and adversely affects
the visibility of any building to be constructed on the Property consistent with
the prior Draft Development Documents approved by Buyer, then Seller shall
notify Buyer in writing of such proposed change and Buyer shall, within ten (10)
days of delivery of such notice or prior to the Closing (whichever is sooner),
in turn notify Seller in writing that Buyer approves the proposed change or that
Buyer disapproves same. Buyer’s failure to notify Seller, within the time and in
the manner set forth above, that Buyer disapproves the proposed change shall
constitute Buyer’s approval of the proposed change. If Buyer disapproves the
proposed

6

--------------------------------------------------------------------------------

change within the time and in the manner set forth above, then this Agreement
shall thereupon be terminated; Buyer shall no longer be entitled to purchase the
Property; Escrow Holder shall deliver the Deposit to Buyer; the parties shall
each pay one-half (1/2) of any cancellation fee charged by Escrow Holder and/or
the Title Company; and the parties shall be relieved of any further obligation
to each other, except for Buyer’s and Seller’s obligations, if any, under
Sections 3.2, 3.4.2, 3.4.3, 3.5, 12.2, 12.9 and 12.16.

     3.4.2 Proprietary Information. Buyer acknowledges and agrees that the
Documents are proprietary and confidential in nature and have been or will be
made available to Buyer solely to assist Buyer in determining the feasibility of
purchasing the Property. Buyer covenants that it shall not disclose the
Documents or any of the provisions, terms or conditions thereof, nor shall Buyer
disclose any of Buyer's Information, to any party outside of Buyer's
organization except (i) to Buyer's attorneys, accountants, brokers, agents,
investors, lenders, and prospective lenders (collectively, the "Permitted
Outside Parties"), or (ii) as may be required by law. Buyer further covenants to
notify all Permitted Outside Parties that the Documents and Buyer's Information
are to be kept confidential and not disclosed to third parties, except for the
Permitted Outside Parties. Buyer hereby covenants to indemnify, defend, protect
and hold Seller, the Property and all neighboring property owned by Seller
harmless from and against, any and all liens, claims, liability, costs,
expenses, damages or fees (including but not limited to attorneys’ fees and
costs) incurred as a result of or arising in connection with any disclosure of
the Documents or Buyer’s Information by Buyer or any of the Permitted Outside
Parties to anyone other than the Permitted Outside Parties; provided, however,
that Buyer’s covenants in this subsection 3.4.2 shall not apply to any Documents
or Buyer’s Information which is or becomes generally available to the public
(other than as a result of a disclosure by Buyer or one of the Permitted Outside
Parties to someone who is not one of the Permitted Outside Parties) or which is
or becomes known to or obtained by the Buyer other than in the course of Buyer’s
Inspections or any discussions, negotiations or other communications between the
parties (including between or among their respective employees, agents,
attorneys and other affiliates). In permitting Buyer and the Permitted Outside
Parties to review the Documents to assist Buyer, Seller has not waived any
privilege or claim of confidentiality with respect thereto, and no third party
benefits or relationships of any kind, either expressed or implied, have been
offered, intended or created by Seller and any such claims are expressly
rejected by Seller and waived by Buyer.

     3.4.3 Return of Documents. Buyer shall return to Seller all of the
Documents, all notices from Seller pertaining to any proposed change to the
Draft Development Documents, and any and all copies of the foregoing made by or
in the possession of Buyer, people within Buyer’s organization and the Permitted
Outside Parties, together with all of Buyer's Information not previously
delivered to Seller, (collectively, “Delivery Items”), within five (5) days
following termination of this Agreement or the Escrow for any reason.

     3.4.4 No Representation or Warranty By Seller. Buyer acknowledges that many
of the Documents were prepared by third parties other than Seller, and in
several instances, were or may have been prepared prior to Seller's ownership of
the Property. Buyer further acknowledges and agrees that, (i) neither Seller nor
any of its members, managers, partners, agents, attorneys, employees,
representatives, affiliates or contractors has made any warranty or
representation regarding the truth, accuracy or

7

--------------------------------------------------------------------------------

completeness of the Documents or the source(s) thereof, and Buyer has not relied
on the truth or completeness of the Documents, except as expressly stated in
Section 8.2(f), and (ii) Seller has not undertaken any independent investigation
as to the truth, accuracy or completeness of the Documents and is providing the
Documents or making the Documents available to Buyer solely as an accommodation
to Buyer. As used in this Agreement, the “affiliates” of a party or a referenced
third-party hereto shall be deemed to include, without limitation, any officers,
directors, members, partners, managers, employees, servants, agents, attorneys,
representatives, contractors, parent entities, subsidiaries, predecessors,
successors and assigns of such party or referenced third-party and any person or
entity that controls, is controlled by or is under common control with such
party or referenced third-party.

     3.5 Release. Buyer shall rely solely upon Buyer’s own inspection of the
Property and the Documents in determining the Property’s physical condition,
except as otherwise expressly provided in this Agreement. Buyer waives Buyer’s
right to recover from Seller and each of the members, managers, partners,
agents, attorneys, employees, representatives, and affiliates of the Seller
(each, a “Released Party”), any and all damages, losses, liabilities, costs or
expenses whatsoever, and claims therefor, whether direct or indirect, known or
unknown, or foreseen or unforeseen, which may arise from or be related to (i)
the physical condition of the Property; (ii) the Property’s compliance, or lack
of compliance with any federal, state or local laws or regulations applicable
thereto, and all regulations, rulings, and orders promulgated or adopted
pursuant thereto, CERCLA, RCRA, the Clean Water Act (33 U.S.C. Sections 466 et
seq.), the Safe Drinking Water Act (14 U.S.C. Sections 1401-1450), the Hazardous
Materials Transportation Act (49 U.S.C. Sections 1801 et seq.), the Toxic
Substance Control Act (15 U.S.C. Sections 2601-2629), the California Hazardous
Substances Act (Health & Safety Code Sections 25100-25600), the California
Porter-Cologne Water Quality Control Act (Water Code Sections 13000 et seq.),
and all regulations, rulings, and orders promulgated or adopted pursuant thereto
(collectively, “Environmental Laws”), excepting in all cases those losses,
liabilities, damages, costs or expenses, and claims therefore, arising from or
attributable to a material fact known to Seller and not disclosed to Buyer (nor
to Buyer’s affiliates) or any breach of an express representation or warranty
set forth in Section 8.2 (subject to the limitations specified in Sections 8.3,
11.1, 11.2 or elsewhere in the Agreement). Buyer expressly waives the benefits
of Section 1542 of the California Civil Code, which provides as follows:

     A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.

     In this connection and to the extent permitted by law, Buyer hereby agrees,
represents and warrants that Buyer realizes and acknowledges that factual
matters now unknown to it may have given or may hereafter give rise to causes of
action, claims, demands, debts, controversies, damages, costs, losses and
expenses which are presently unknown, unanticipated and unsuspected, and Buyer
further agrees, represents and warrants that the waivers and releases herein
have been negotiated and agreed upon in light of that realization and that Buyer
nevertheless hereby intends to release, discharge and acquit Seller and each
other Released Party from any such unknown causes of action, claims, demands,
debts, controversies, damages, costs, losses and expenses which might in any way
be included as a

8

--------------------------------------------------------------------------------

material portion of the consideration given to Seller by Buyer in exchange for
Seller’s performance hereunder.

     Seller and Buyer have each initialed this Section 3.5 to further indicate
their awareness and acceptance of each and every provision hereof.



BUYER'S INITIALS





SELLER'S INITIALS .



     3.6 Buyer’s Approval of Inspections. As used in this Agreement, “Approval
Date” means January 15, 2007. “Contingency Period” or “Inspection Period” mean
the time-period between the Effective Date and the Approval Date. Buyer shall
have until the Approval Date to disapprove the Buyer’s Inspections and/or any of
the Documents. Buyer’s disapproval of the Buyer’s Inspections and the Documents
(“Inspection Disapproval Notice”) shall be effective only if in writing
delivered to Seller and the Escrow Holder in compliance herewith. If Buyer
should disapprove the Buyer’s Inspections or the Documents, for any reason or no
reason whatsoever, by no later than the 5:00 P.M. (PST) on the Approval Date,
then this Agreement shall thereupon be terminated; Buyer shall no longer be
entitled to purchase the Property; Escrow Holder shall deliver the Deposit to
Buyer; the parties shall each pay one-half (1/2) of any cancellation fee charged
by Escrow Holder and/or the Title Company; and the parties shall be relieved of
any further obligation to each other, except for Buyer’s and Seller’s
obligations, if any, under Sections 3.2, 3.4.2, 3.4.3, 3.5, 12.2, 12.9 and
12.16. If Buyer does not disapprove the Buyer’s Inspections or the Documents, by
no later than the Approval Date, then Buyer shall be deemed to have approved
(for all purposes under this Agreement) the Buyer’s Inspections and the
Documents; provided, however, that Buyer’s approval of the Draft Development
Documents under this Section 3.6 prior to the Approval Date shall be subject to
Buyer’s rights under subsection 3.4.1.1 with respect to its disapproval of any
subsequent proposed change to the Draft Development Documents.

     3.7 Post-Approval Inspections of Property. If Buyer is deemed to have
approved the Buyer’s Inspections and the Documents under Section 3.6 above, then
during the period between the Approval Date and the Closing (“Post-Approval
Inspection Period”), Buyer and its representatives (including architects,
engineers and contractors) shall continue to have the right to enter upon and
conduct Inspections of the Property as Buyer may reasonably require; provided,
however, (i) all such Buyer’s Inspections shall be performed at Buyer’s sole
cost and expense, (ii) Buyer shall at all times during the Post-Approval
Inspection Period maintain the policy of liability insurance required under
Section 3.2, covering Buyer’s obligations under this Section 3.7, and before any
entry on the Property during the Post-Approval Inspection Period Buyer shall
furnish to Seller a certificate of insurance confirming such coverage, (iii)
Buyer’s physical Inspections of the Property during the Post-Approval Inspection
Period shall be conducted during normal business hours at a time mutually
acceptable to Buyer and Seller, (iv) Buyer and Buyer’s agents shall perform
Inspections only while accompanied by one or more representatives of Seller
unless otherwise agreed by the parties hereto, and (v) in no event shall Buyer
make any intrusive physical testing (environmental, structural or otherwise) at
the Property (such as soil borings, water samples and the like) during the
Post-Approval Inspection Period without Seller’s prior express written consent.
It is expressly agreed that nothing in this Section shall give Buyer any right
to disapprove the Property based upon Inspections conducted hereunder, nor
otherwise give Buyer any right to terminate this Agreement or the Escrow at
anytime after the Approval Date. Buyer hereby agrees to keep the Property, and
all neighboring property, free from, and to indemnify, defend, protect and hold
Seller, the Property and all such adjacent property harmless from and against,
any and all liens, claims, liability, costs, expenses,

9

--------------------------------------------------------------------------------

damages or fees (including but not limited to attorneys’ fees and costs)
incurred as a result of or arising in connection with Buyer’s Inspections during
the Post-Approval Inspection Period, and to promptly repair any damage to the
Property and any neighboring property that results from or arises in connection
with Buyer’s Inspections. Buyer shall maintain those areas upon which Buyer’s
Inspections under this section are performed in a safe condition at all times
with respect to work performed thereon by or on behalf of Buyer during the term
of this Agreement. Buyer shall at all times during the term of this Agreement
keep the Property and all neighboring property free from accumulation of waste
materials or rubbish caused by Buyer’s Inspections under this section, and Buyer
shall take reasonable precautions so as not to cause any damage or harm to the
Property or any neighboring property (including any Improvements located
thereon) during the Post-Approval Inspection Period. All of Buyer’s obligations
as specified hereinabove shall survive the Close of Escrow and any termination
of the Agreement.



ARTICLE IV





TITLE; BUYER’S REGULATORY APPROVAL;
DEVELOPMENT AGREEMENT



     4.1 Title to the Property. Seller’s conveyance of title to the Property
shall be subject to the title matters disclosed as exceptions (“Permitted
Exceptions”) in a preliminary title report (the “Title Report”) issued by Ticor
Title Company of California, located at 10000 Stockdale Highway, Suite 101,
Bakersfield, California 93311 (“Title Company”). The term “Permitted Exceptions”
as used herein shall mean: (i) liens for real property taxes shown as exceptions
in the Title Report, provided that such taxes are not delinquent; (ii) the
standard exceptions to coverage under Title Insurer’s current CLTA-Owners
Standard Coverage Policy of Title Insurance (or, if Buyer elects, Title
Insurer’s current ALTA-Owners Extended Coverage Policy of Title Insurance) (in
either case, the “Title Policy”); (iii) exceptions relating to any of the Draft
Development Documents that are approved or deemed approved by Buyer, and any
proposed changes to Draft Development Documents which do not require Buyer’s
approval, under subsections 3.4.1 and 3.4.1.1; and (iv) any other exception
disclosed in the Title Report which Buyer does not disapprove in writing, or
which is waived or deemed waived, pursuant to Section

4.2      or Section 4.3.     4.2 Title Approval Procedure. Within ten (10) days
after the Opening of Escrow,  

Escrow Holder shall provide Buyer and Seller with a copy of the Title Report and
legible copies of all underlying documents referenced in the type-written
exceptions thereto which are available to the Title Company. On or before thirty
(30) days following receipt by Buyer of said Title Report and underlying
documents, Buyer shall give Seller written notice (a “Title Report Disapproval
Notice”) of any matters disclosed by the Title Report which Buyer disapproves
(“Disapproved Exceptions”). Buyer’s failure to disapprove any title exception
shall be deemed Buyer’s approval thereof. Seller, shall have the right, but not
the obligation, to notify Buyer in writing (“Seller’s Notice”) within five (5)
business days after Seller’s receipt of Buyer’s Title Report Disapproval Notice,
that Seller shall agree to remove or cure such disapproved items, and/or,
subject to Buyer’s approval (which approval shall not be unreasonably withheld),
to obtain a bond or title commitment or endorsement insuring that such item will
be removed or cured, prior to or at the Closing. If Seller does not, by the
expiration of such five (5) business day period, deliver the Seller’s Notice or
does not agree in the Seller’s Notice to remove or cure such disapproved items,
or to obtain a bond or title commitment or endorsement insuring that such item
will be removed, at or prior to the Close of Escrow, then Buyer shall have the
right to either (i) waive such exceptions to title, and proceed to take title to
the Property subject to such exceptions, without any deduction or offset in the
Purchase Price, and without any cause of action against Seller, or (ii)
terminate this Agreement and the Escrow, by giving written notice of

10

--------------------------------------------------------------------------------

such termination to Seller and to Title Company at anytime prior to expiration
of the Inspection Period. Buyer’s failure to provide Seller and Title Company
with such written notice of termination on or before the expiration of the
Inspection Period shall constitute Buyer’s election under clause (i), above. In
the event this Agreement is terminated under clause (ii) above, then Buyer shall
no longer be entitled to purchase the Property; Escrow Holder shall deliver the
Deposit to Buyer; the parties shall each pay one-half (1/2) of any cancellation
fee charged by Escrow Holder and/or the Title Company; and the parties shall be
relieved of any further obligation to each other, except for Buyer’s and
Seller’s obligations, if any, under Sections 3.2, 3.4.2, 3.4.3, 3.5, 12.2, 12.9
and 12.16.

     4.3 Subsequent Title Exceptions. Seller agrees that, provided Buyer
approves (or is deemed to have approved) Buyer’s Inspections and the condition
of title prior to expiration of the Inspection Period as provided above, Seller
will not thereafter voluntarily record or permit to be recorded prior to the
Close of Escrow any new exceptions to the condition of title to the Property,
other than the Permitted Exceptions. The Buyer may, in its sole discretion and
at its own cost, obtain one or more updated title reports from the Title Company
after expiration of the Inspection Period, in which event Title Company shall
concurrently transmit copies of any such updated title report to both Buyer and
Seller. If Buyer believes that any such updated title report identifies any new
exception to the condition of title to the Property, other than the Permitted
Exceptions, Buyer shall so notify Seller and Escrow Holder in writing within
five (5) business days after Buyer first receives an updated title report from
the Title Company identifying said new exception (“New Exception”). If Seller
has voluntarily recorded or permitted to be recorded a New Exception in
violation of its obligations under this Section 4.3 and Section 3.4.1.1, then
Seller shall remove or cure such New Exception, and/or, subject to Buyer’s
approval (which approval shall not be unreasonably withheld), obtain a bond or
title commitment or endorsement insuring that such item will he removed or
cured, prior to or at the Closing, at no cost to Buyer. If Seller has not
voluntarily recorded or permitted to be recorded said New Exception in violation
of its obligations under this Section 4.3, then Buyer shall have the right to
either (i) waive such New Exception to title, and proceed to take title to the
Property subject to such New Exception, without any deduction or offset in the
Purchase Price, and without any cause of action against Seller, or (ii)
terminate this Agreement and the Escrow, by giving written notice of such
termination to Seller and to Title Company within ten (10) business days after
Buyer first receives an updated title report from the Title Company identifying
said New Exception. Buyer’s failure to provide Seller and Title Company with
such written notice of termination on or before the above-specified ten (10)
business day period shall constitute Buyer’s election under clause (i) above. In
the event this Agreement is terminated under clause (ii) above, then Buyer shall
no longer be entitled to purchase the Property; Escrow Holder shall deliver the
Deposit to Buyer; the parties shall each pay one-half (1/2) of any cancellation
fee charged by Escrow Holder and/or the Title Company; and the parties shall be
relieved of any further obligation to each other, except for Buyer’s and
Seller’s obligations, if any, under Sections 3.2, 3.4.2, 3.4.3, 3.5, 12.2, 12.9
and 12.16. It is expressly acknowledged that nothing in this Section 4.3 or in
any other provision of this Agreement shall prevent Seller from executing,
recording or causing to be recorded, any Draft Development Documents, including
any proposed change thereto, which are approved or deemed app roved by Buyer, or
for which Buyer’s approval is not required, under Article III hereof.

     4.4 Entitlement. Prior to execution of this Agreement, Seller has been
engaged in the entitlement and potential development of the Property and the
overall Retail Center, and activities relating thereto (collectively, “Seller’s
Development Activities”). The parties anticipate that, from and after the date
of this Agreement, Seller will continue to pursue Seller’s Development
Activities, with no approval or consent required from the Buyer in connection
with

11

--------------------------------------------------------------------------------

said activities (except as expressly provided in this Agreement), and that said
Development Activities will include Seller’s efforts to create the Land as a
separate legal parcel (in particular, through a lot line adjustment). All of
Seller’s Development Activities shall be at Seller’s own cost and expense. The
parties expressly agree that Buyer’s obligation to purchase, and Seller’s
obligation to sell, the Property is contingent upon Seller’s obtaining such
approvals from the City of Bakersfield (including without limitation approval of
Draft Development Documents) and causing recordation of such instruments as
necessary to make the Land a separate legal parcel, the boundaries of which are
to be substantially as depicted in Exhibit A (the “Lot Line Contingency”);
provided that, as part of the Lot Line Contingency, Buyer shall approve the size
and configuration of the resulting separate legal parcel (the “Parcel”) as being
substantially as depicted in Exhibit A, which approval shall be in writing and
shall not be unreasonably withheld, delayed or conditioned. Notwithstanding
anything in this Section 4.4 or any other provision of this Agreement to the
contrary, Seller gives no assurance that it will be able to satisfy the Lot Line
Contingency by any particular date, or at all; however, Seller agrees to use
reasonable commercial efforts to satisfy the Lot Line Contingency by March 1,
2007.

     4.5 Cooperation With Respect to Development Approvals. From and after the
expiration of the Inspection Period (provided Buyer approves or is deemed to
have approved the Buyer’s Inspections and Documents pursuant to Section 3.6),
and until the Close of Escrow or any earlier termination of this Agreement, (i)
Buyer shall reasonably cooperate with Seller (at no cost to Buyer) in connection
with Seller’s Development Activities, including but not limited to Seller’s
efforts to satisfy the Lot Line Contingency, and (ii) Seller shall reasonably
cooperate with Buyer (at no cost to Seller) in connection with Buyer’s efforts
to obtain entitlements and governmental approvals in connection with its planned
future development of the Property.

     4.6 Buyer’s Obtaining Regulatory Approval. Buyer shall have until the
Approval Date to obtain any and all regulatory approvals that Buyer in its sole
and absolute discretion deems necessary or otherwise appropriate for its
operation of a community bank at or from the Property (“Buyer’s Regulatory
Approval Contingency”). If Buyer’s Regulatory Approval Contingency is not
satisfied, Buyer shall so notify Seller and Escrow Holder in writing by no later
than 5:00 P.M. (PST) on the Approval Date, in which event this Agreement shall
thereupon be terminated; Buyer shall no longer be entitled to purchase the
Property; Escrow Holder shall deliver the Deposit to Buyer; the parties shall
each pay one-half (1/2) of any cancellation fee charged by Escrow Holder and/or
the Title Company; and the parties shall be relieved of any further obligation
to each other, except for Buyer’s and Seller’s obligations, if any, under
Sections 3.2, 3.4.2, 3.4.3, 3.5, 12.2, 12.9 and 12.16. If Buyer does not deliver
the notice as specified in the preceding sentence, then Buyer shall be deemed to
have waived Buyer’s Regulatory Approval Contingency for all purposes under this
Agreement.



ARTICLE V
BUYER’S CONDITIONS TO CLOSING



     The following conditions are conditions precedent to Buyer’s obligation to
purchase the Property:

     5.1 Approval of Inspections. Buyer shall have approved (or be deemed to
have approved) the Buyer’s Inspections and the Documents in the manner and
within the time period specified in Section 3.6.

5.2 Buyer’s Regulatory Approval Contingency. Buyer shall have satisfied (or be

12

--------------------------------------------------------------------------------

deemed to have waived) the Buyer’s Regulatory Approval Contingency as required
under Section 4.6.

     5.3 Title Policy. The Title Company shall have committed to issue the Title
Policy in the form set forth in Section 4.1, dated as of the Closing Date, with
a stated liability not less than the Purchase Price.

5.4      Lot Line Contingency. Seller shall have satisfied the Lot Line
Contingency.   5.6      Deposit of Seller’s Deliverables. Seller shall have
fully executed and deposited  

into Escrow each of the Seller Deliverables as required under Section 7.5.

     5.7 Compliance by Seller. Seller shall have complied with each and every
condition of this Agreement to be kept or complied with by Seller.

Each of the conditions specified in this Article V are solely for Buyer’s
benefit and may be waived by Buyer (except to the extent same are encompassed
within the conditions set forth in Article VI below, which are solely for
Seller’s benefit and may only be waived by Seller).



ARTICLE VI
SELLER’S CONDITIONS TO CLOSING



     The following conditions are conditions precedent to Seller’s obligation to
sell the Property.

6.1      Deposit of Funds. Buyer shall have deposited the Deposit into Escrow.  
6.2      Approval of Documents. Seller shall have approved, in writing, the form
and  

substance of the Deed, the Assignment & Assumption Agreement and the Development
Agreement prior to the Approval Date.

     6.3 Approval of Inspections. Buyer shall have approved (or be deemed to
have approved) the Buyer’s Inspections and the Documents in the manner and
within the time period specified in Section 3.6.

6.4      Lot Line Contingency. The Lot Line Contingency shall have been
satisfied.   6.5      Deposit of Buyer’s Deliverables. Buyer shall have fully
executed and deposited  

into Escrow the remainder of the Purchase Price and each of the Buyer
Deliverables as required under Section 7.4.

     6.6 Compliance by Buyer. Buyer shall have complied with each and every
condition of this Agreement to be kept or complied with by Buyer.

Each of the conditions specified in this Article VI are solely for Seller’s
benefit and may be waived by Seller (except to the extent same are encompassed
within the conditions set forth in Article V above, which are solely for Buyer’s
benefit and may only be waived by Buyer).

13

--------------------------------------------------------------------------------



ARTICLE VII
ESCROW AND CLOSING



     7.1 Escrow. Upon the execution of this Agreement by Buyer and Seller, and
the acceptance of this Agreement by Escrow Holder in writing, this Agreement
shall constitute the joint escrow instructions of Buyer and Seller to Escrow
Holder to open an Escrow for the consummation of the sale of the Property to
Buyer pursuant to the terms of this Agreement (“Opening of Escrow”). Upon the
Opening of Escrow, Escrow Holder is authorized to act in accordance with the
terms of this Agreement and Escrow Holder’s general provisions (as modified by
the Escrow Holder at the parties’ request for the subject transaction), a copy
of which is attached hereto and incorporated herein as Exhibit “B”. Such general
provisions shall be deemed to be a part of this Agreement; provided, however,
that if there is any conflict or inconsistency between such general provisions
and this Agreement, this Agreement shall control.

     7.2 Closing Date. Subject to the provisions of Section 7.3, the Escrow
shall close (the “Closing”) by no later than five (5) business days after the
latter of satisfaction or waiver of the Lot Line Contingency and recordation of
all Development Documents required by the City of Bakersfield in connection
therewith, including without limitation any certificate of compliance, easements
and declaration of covenants, conditions and restrictions (the “Scheduled
Closing Date”), provided that all other conditions to the close of escrow set
forth in this Agreement have been satisfied or waived by the party intended to
be benefited thereby (the “Close of Escrow”). The date on which the Closing
actually occurs is referred to herein as the “Closing Date.”

7.3      Closing.     (a) The Closing may occur on such earlier date as Buyer
and Seller may  

agree, provided, however, the Scheduled Closing Date may not be extended without
the written approval of both Seller and Buyer. Except as otherwise provided in
this Agreement, if either party has complied with the terms and conditions of
this Agreement prior to the Scheduled Closing Date and the other party is not in
a position to close on such date or has otherwise not performed obligations
required of it under the terms of this Agreement when such performance is due,
the non-performing party shall be in material breach of this Agreement and there
shall be deemed to have occurred a default on the part of such party, and the
party who has so fully complied may terminate this Agreement and, whether or not
this Agreement is terminated, may exercise all remedies available to it as
provided in Section 2.3 for Seller or Article XI for Buyer (subject to the
limitations set forth elsewhere in this Agreement).

     (b) In the event the Closing does not occur on or before the earlier of the
Scheduled Closing Date or May 30, 2007, Escrow Holder shall, unless it is
notified in writing by both parties to the contrary within five (5) days after
such date, return to the depositor thereof all items which may have been
deposited with Escrow Holder hereunder, except that, if Seller is entitled to
the Deposit under the Liquidated Damages Provision, the Deposit shall be
delivered by Escrow Holder to Seller. Any such return shall not, however,
relieve either party hereto of any liability it may have for its wrongful
failure to close (subject to the limitations set forth in this Agreement).

     7.4 Delivery by Buyer. Buyer shall deliver to Escrow Holder the Purchase
Price in the manner and at the time set forth in Section 2.2. In addition, three
(3) days prior to the Scheduled Closing Date, Buyer shall deposit with Escrow
Holder each of the following (collectively, “Buyer Deliverables”):

14

--------------------------------------------------------------------------------

     (a) Four (4) originals of the Assignment & Assumption Agreement, duly
executed in counterpart by Buyer;

     (b) Four (4) originals of the Development Agreement, duly executed in
counterpart by Buyer;

     (c) Evidence reasonably satisfactory to Seller and Title Company respecting
the due organization of Buyer and the due authorization and execution by Buyer
of this Agreement and the documents required to be delivered hereunder; and

     (d) Any other documents or instruments Buyer is required to provide
hereunder which have not been previously delivered.

     7.5 Delivery by Seller. Two (2) business days prior to the Scheduled
Closing Date, Seller shall deposit with Escrow Holder each of the following
(collectively, “Seller Deliverables”):

     (a) The original Deed, duly executed and acknowledged by Seller, in
recordable form, and ready for recordation on the Closing Date;

     (b) Four (4) originals of Transferor’s Affidavit of Non-Foreign Status, in
the form of Exhibit “C” attached hereto (the “Non-Foreign Affidavit”);

     (c) Four (4) originals of the Assignment & Assumption Agreement, duly
executed in counterpart by Seller;

     (d) Four (4) originals of the Development Agreement, duly executed in
counterpart by Seller;

     (e) Evidence reasonably satisfactory to Buyer and Title Company respecting
the due organization of Seller and the due authorization and execution by Seller
of this Agreement and the documents required to be delivered hereunder; and

     (f) Any other documents or instruments Seller is required to provide
hereunder which have not previously been delivered.

     7.6 Other Instruments and Funds. Seller and Buyer shall each deposit such
other instruments and funds as are reasonably required by Escrow Holder or
otherwise required to close the escrow and consummate the purchase of the
Property in accordance with the terms hereof including, without limitation,
payment of the costs and expenses set forth in Section 7.7. Without limiting the
foregoing, Seller and Buyer shall complete, execute, and deliver to Escrow
Holder any instrument, affidavit, form, statement or instruction as may be
necessary or appropriate for Escrow Company to comply with applicable state or
federal law which may require Escrow Company to withhold sums from the amounts
deposited in escrow and pay over such sums to applicable state or federal
agencies or departments.

     7.7 Costs and Expenses. Seller shall pay (a) one-half (1/2) of Escrow
Holder’s fees in connection with the Escrow; (b) that portion of the premium for
the Title Policy representing the cost of Title Company’s current CLTA-Owners
Standard Policy of Title Insurance; (c) all expenses and charges incurred in
connection with the discharge of delinquent taxes, if any, which may be required
in order for the Title Company to issue the Title Policy in accordance with
Section 4.1; and (d) all documentary transfer taxes and/or recording fees
payable in

15

--------------------------------------------------------------------------------

connection with the transfer of the Property. Buyer shall pay one-half (1/2) of
the Escrow Holder’s fee in connection with the Escrow, the additional cost of
the Title Policy described in Section 4.1 beyond that portion of the premium to
be paid by Seller under subsection (b) above, including without limitation the
cost of any survey. Buyer and Seller shall each be responsible for their own
legal fees incurred in connection with the negotiation and preparation of this
Agreement. All other costs, if any, shall be apportioned in the customary manner
for real property transactions in the County in which the Property is located.

7.8      Prorations.     (a) Items to be Prorated. All real estate and personal
property taxes and  

assessments on the Property for the current year shall be prorated between
Seller and Buyer as of 12:00 a.m. on the Closing Date (on the basis of the
actual number of days elapsed over the applicable period). In no event shall
Seller be charged with or be responsible for any increase in the taxes on the
Property resulting from the sale of the Property or from any improvements made
or leases entered into on or after the Closing Date. If any assessments on the
Property are payable in installments, then the installment for the current
period shall be prorated (with Buyer assuming the obligation to pay any
installments due after the Closing Date).

     (b) Calculation. The prorations and payments shall be made on the basis of
a written statement submitted to Buyer and Seller by Escrow Holder prior to the
Close of Escrow and approved by Buyer and Seller. In the event any prorations or
apportionments made under this Section 7.8 shall prove to be incorrect for any
reason, then any party shall be entitled to an adjustment to correct the same.
Any item which cannot be finally prorated because of the unavailability of
information shall be tentatively prorated on the basis of the best data then
available and re-prorated when the information is available. The obligations of
Seller and Buyer under this Section 7.8(b) shall survive the Close of Escrow for
a period of one (1) year.

     7.9 Insurance. Buyer acknowledges that Seller may cause its policies of
casualty and liability insurance with respect to the Property to be terminated
as of the Closing Date, and Buyer shall be responsible for obtaining its own
insurance as of the Closing Date and thereafter.

     7.10 Close of Escrow. Provided that (i) Escrow Holder has received the
documents and funds described in Sections 7.4, 7.5, 7.6, 7.7, and 7.8, (ii)
Escrow Holder has not received prior written notice from either party that an
agreement of either party made hereunder has not been performed, or to the
effect that any condition set forth herein has not been satisfied or waived, or
either party has timely exercised its rights to terminate this Agreement as
specified herein, (iii) Title Company has issued or is unconditionally and
irrevocably prepared and committed to issue to Buyer the Title Policy subject
only to recordation of the Deed, and (iv) Escrow Holder has received written
confirmation from Buyer and Seller that all conditions to the Close of Escrow
have been satisfied, Escrow Holder is authorized and instructed on the Closing
Date to:

(a)      Cause all of the documents deposited with Escrow Holder to be dated as
of the Closing Date if not already dated when deposited with Escrow Holder;  
(b)      Cause Title Company to record the Deed with the County Recorder of the
county in which the Property is located;  

16

--------------------------------------------------------------------------------

(c)      Immediately notify Seller and Buyer by telephone of the recordation of
the Deed;   (d)      Deliver two (2) originals of the executed Non-Foreign
Affidavit to both Buyer and Seller;   (e)      Deliver one (1) conformed copy of
the recorded Deed to both Buyer and Seller;   (f)      Deliver two (2) originals
of the executed Assignment & Assumption Agreement to both Buyer and Seller;  
(g)      Deliver two (2) originals of the executed Development Agreement to both
Buyer and Seller; and   (h)      Deliver the Purchase Price to Seller by wire
transfer or otherwise in immediately available funds.  

     Escrow Holder shall file, or cause to be filed, on a timely basis all
returns or statements required to be filed under Section 6045 of the Internal
Revenue Code of 1986, as amended, with respect to the contemplated transaction,
if any.

     7.11 Notification: Closing Statements. If either Escrow Holder or Title
Company cannot comply with the instructions herein and to be provided, Title
Company is not authorized to cause the recording of the foregoing documents.
Immediately after the Closing, Escrow Holder shall deliver to both Seller and
Buyer at the address of each provided in Section 12.1 a true, correct and
complete original of a Closing Statement for this transaction in form
customarily prepared by Escrow Holder and previously approved by Seller and
Buyer.

     7.12 Delivery of Documents. Escrow Holder shall, immediately following the
Closing, deliver to Seller all instruments, statements and documents to be
delivered to Seller at the address set forth in Section 12.1. Escrow Holder
shall, immediately following the Closing, deliver to Buyer all instruments,
statements and documents to be delivered to Buyer at the address set forth in
Section 12.1.



ARTICLE VIII
REPRESENTATIONS AND WARRANTIES



     8.1 Buyer’s Representations. Buyer represents and warrants to Seller that
each of the following statements are true as of the Effective Date and shall be
true as of the Closing:

     (a) Power and Authority. Buyer is duly organized, validly existing and in
good standing under the laws of the State of California, has the full power and
authority to enter into and comply with the terms of this Agreement, has
obtained all internal approvals necessary to enter into this Agreement, and is
not prevented from entering into this Agreement or consummating the transactions
contemplated herein by any agreement to which Buyer is a party or by any court
order.

     (b) Financial Resources. Buyer has adequate financial resources to make
timely payment of all sums due from Buyer hereunder and to perform all of its
obligations

17

--------------------------------------------------------------------------------



hereunder.



     8.2 Seller’s Representations. Seller represents and warrants to Buyer that,
except as may be disclosed in the Documents provided by Seller as specified in
subsection 3.4.1, each of the following statements are true as of the Effective
Date and shall be true as of the Closing:

     (a) Power and Authority. Seller is duly organized and validly existing
under the laws of the State of California, has the full power and authority to
enter into and comply with the terms of this Agreement, has obtained all
internal approvals necessary to enter into this Agreement, and is not prevented
from entering into this Agreement or consummating the transactions contemplated
herein by any agreement to which Seller is a party or by any court order.

     (b) Eminent Domain Proceedings. Seller has no Actual Knowledge of any
pending or threatened governmental proceedings in eminent domain with respect to
any portion of the Property.

     (c) Other Legal Proceedings. Seller has no Actual Knowledge that there are
any pending or threatened actions, suits, arbitrations, mediations,
administrative proceedings, legal proceedings or other proceedings involving the
Property or any portion thereof which might materially or adversely affect the
transactions contemplated by this Agreement, other than such regular proceedings
before the City of Bakersfield as may be necessary with respect to Seller’s
Development Activities.

     (d) Notice Re Violations of Law. To Seller’s Actual Knowledge, Seller has
not received written notice from any person, entity or governmental authority
pertaining to the actual or alleged violation of any law or regulation related
to the Property which would materially and adversely affect the transactions
contemplated by this Agreement.

     (e) Environmental Matters. To Seller’s Actual Knowledge, Seller has not
received any written notice stating that the Property is in violation of any
local, state, or federal law, ordinance, regulation, or requirement relating to
environmental conditions, hazardous materials or wastes, toxic material or
wastes or other similar material or wastes, nor any written notice of any
governmental inquiry with respect thereto, which would materially and adversely
affect the transactions contemplated by this Agreement.

     (f) Seller Materials. Seller has no Actual Knowledge of any material error
or misstatement in any of the Seller Materials, except if and to the extent the
same is disclosed on the face of the Seller Materials provided to Buyer.

As used in this Section 8.2, “Actual Knowledge” means the current knowledge of
David R. Wilson, without any duty of investigation and without imputation of
knowledge of matters not so within the current conscious knowledge of such
person.

     8.3 Duration of Representations and Warranties. Subject to the provisions
of this Section 8.3, all representations and warranties set forth in this
Article VIII shall terminate 1 year following the Close of Escrow.

18

--------------------------------------------------------------------------------

     8.4 General Disclaimer. NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 8.2, IT IS UNDERSTOOD AND
AGREED THAT NEITHER SELLER NOR ANY OF ITS MEMBERS, MANAGERS, PARTNERS, AGENTS,
ATTORNEYS, EMPLOYEES, CONTRACTORS OR AFFILIATES HAS MADE AND IS NOT NOW MAKING,
AND BUYER HAS NOT RELIED UPON AND WILL NOT RELY UPON (DIRECTLY OR INDIRECTLY),
ANY WARRANTIES, REPRESENTATIONS OR GUARANTIES OF ANY KIND OR CHARACTER, EXPRESS
OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, WITH RESPECT TO THE
PROPERTY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES, REPRESENTATIONS OR
GUARANTIES AS TO (i) MATTERS OF TITLE, (ii) ENVIRONMENTAL MATTERS RELATING TO
THE PROPERTY OR ANY PORTION THEREOF, (iii) GEOLOGICAL CONDITIONS, INCLUDING,
WITHOUT LIMITATION, SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND
WATER RESERVOIRS, LIMITATIONS REGARDING THE WITHDRAWAL OF WATER AND EARTHQUAKE
FAULTS AND THE RESULTING DAMAGE OF PAST AND/OR FUTURE EARTHQUAKES, (iv) WHETHER,
AND TO THE EXTENT TO WHICH, THE PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY
ANY STREAM (SURFACE OR UNDERGROUND), BODY OF WATER, FLOOD PRONE AREA, FLOOD
PLAIN, FLOODWAY OR SPECIAL FLOOD HAZARD, (v) DRAINAGE, (vi) SOIL CONDITIONS,
INCLUDING THE EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR
CONDITIONS OF SOIL FILL, OR SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF
ANY UNDERSHORING, (vii) ZONING TO WHICH THE PROPERTY OR ANY PORTION THEREOF MAY
BE SUBJECT, (viii) THE AVAILABILITY OF ANY UTILITIES TO THE PROPERTY OR ANY
PORTION THEREOF INCLUDING, WITHOUT LIMITATION, WATER, SEWAGE, GAS AND ELECTRIC,
(ix) USAGES OF ADJOINING PROPERTY, (x) ACCESS TO THE PROPERTY OR ANY PORTION
THEREOF, (xi) THE VALUE, COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, SIZE,
LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTIONS, SUITABILITY, STRUCTURAL
INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL OR FINANCIAL CONDITION OF THE
PROPERTY OR ANY PORTION THEREOF, (xii) ANY INCOME, EXPENSES, CHARGES, LIENS,
ENCUMBRANCES, RIGHTS OR CLAIMS ON OR AFFECTING OR PERTAINING TO THE PROPERTY OR
ANY PART THEREOF, (xiii) THE PRESENCE OF HAZARDOUS SUBSTANCES (AS DEFINED IN
SECTION 3.1) IN OR ON, UNDER OR IN THE VICINITY OF THE PROPERTY, (xiv) THE
CONDITION OR USE OF THE PROPERTY OR COMPLIANCE OF THE PROPERTY WITH ANY OR ALL
PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL ORDINANCES, RULES, REGULATIONS
OR LAWS, BUILDING, FIRE OR ZONING ORDINANCES, CODES OR OTHER SIMILAR LAWS,
INCLUDING WITHOUT LIMITATION ANY ENVIRONMENTAL LAWS (AS DEFINED IN SECTION 3.5),
(xv) THE EXISTENCE OR NON-EXISTENCE OF UNDERGROUND STORAGE TANKS, (xvi) ANY
OTHER MATTER AFFECTING THE STABILITY OR INTEGRITY OF THE REAL PROPERTY, (xvii)
THE POTENTIAL FOR FURTHER DEVELOPMENT OF THE PROPERTY, (xviii) THE EXISTENCE OF
VESTED LAND USE, ZONING OR BUILDING ENTITLEMENTS AFFECTING THE PROPERTY, (xix)
THE MERCHANTABILITY OF THE PROPERTY OR FITNESS OF THE PROPERTY FOR ANY
PARTICULAR PURPOSE (BUYER AFFIRMING THAT BUYER HAS NOT RELIED ON THE SKILL OR
JUDGMENT OF SELLER OR ANY OF ITS MEMBERS, MANAGERS, PARTNERS, AGENTS, ATTORNEYS,
EMPLOYEES, REPRESENTATIVES, CONTRACTORS OR AFFILIATES TO SELECT OR FURNISH THE
PROPERTY FOR ANY PARTICULAR PURPOSE, AND THAT SELLER MAKES NO WARRANTY THAT THE
PROPERTY IS FIT FOR ANY PARTICULAR PURPOSE) OR (xx) TAX CONSEQUENCES (INCLUDING,
BUT NOT LIMITED TO, THE AMOUNT, USE OR PROVISIONS RELATING TO ANY TAX CREDITS).
BUYER FURTHER ACKNOWLEDGES THAT ANY INFORMATION OF ANY TYPE WHICH BUYER HAS
RECEIVED OR MAY RECEIVE FROM SELLER OR ANY OF

19

--------------------------------------------------------------------------------

ITS MEMBERS, MANAGERS, PARTNERS, AGENTS, ATTORNEYS, EMPLOYEES, REPRESENTATIVES,
CONTRACTORS OR AFFILIATES, INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL
REPORTS AND SURVEYS, IS FURNISHED ON THE EXPRESS CONDITION THAT BUYER SHALL NOT
RELY THEREON, BUT SHALL MAKE AN INDEPENDENT VERIFICATION OF THE ACCURACY OF SUCH
INFORMATION, ALL SUCH INFORMATION BEING FURNISHED WITHOUT ANY REPRESENTATION OR
WARRANTY WHATSOEVER, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 8.2.



ARTICLE IX
POSSESSION



Possession of the Property shall be delivered to Buyer on the Closing Date.



ARTICLE X
CONDEMNATION AND INSURANCE



     10.1 Substantial Taking or Destruction. In the event that prior to the
Closing Date, (a) a governmental entity shall commence any eminent domain
proceeding to take a Substantial Portion (as defined below) of the Property or
(b) there shall occur a casualty, damaging or destroying a Substantial Portion
of the Property, then Seller shall promptly give written notice to Buyer of
same, and Buyer, within five (5) days of receipt of written notice from Seller,
shall elect to either (i) terminate the Agreement, in which case Buyer shall no
longer be entitled to purchase the Property, Escrow Holder shall deliver to
Buyer the entire portion of the Deposit then held by Escrow Holder, the parties
shall each pay one-half (1/2) of any cancellation fee charged by Escrow Holder
and/or Title Company, and the parties shall be relieved of any further
obligation to each other, except for Buyer’s and Seller’s obligations, if any,
under Sections 3.2, 3.4.2, 3.4.3, 3.5, 12.2, 12.9 and 12.16, or (ii) proceed
with the transaction, in which case the Purchase Price shall not be reduced and
Buyer shall be entitled upon the Closing Date to receive a credit against the
Purchase Price of an amount equal to the entire award paid to Seller for such
taking prior to the Close of Escrow, if any, or the entire insurance proceeds
received by Seller for such casualty, if any. With respect to any awards or
insurance proceeds not paid to Seller prior to the Close of Escrow, if Buyer
elects to proceed under clause (ii) above, Seller shall assign and transfer to
Buyer all of Seller’s right, title and interest in and to any awards or
insurance proceeds. Buyer and Seller hereby agree that if Seller assigns and
transfers to Buyer all of Seller’s right, title and interest in and to any
awards or insurance proceeds, Seller shall have no obligation to repair or
restore the Property or any portion thereof or to obtain or seek to obtain any
such awards or insurance proceeds. Buyer’s failure to notify Seller of its
election within the five (5) day time-period specified above shall be deemed an
election by Buyer to proceed under clause (ii) above.

     10.2 Non-Substantial Taking or Destruction. In the event that prior to the
Closing Date, (i) a governmental entity shall commence any eminent domain
proceeding to take less than a Substantial Portion of the Property, or (ii) a
casualty loss shall occur with respect to less than a Substantial Portion of the
Property, then Seller shall promptly give written notice to Buyer of same, and
Buyer shall proceed with the transaction, in which case the Purchase Price shall
not be reduced and Buyer shall be entitled upon the Closing Date to receive a
credit against the Purchase Price of an amount equal to (a) the entire award or
insurance proceeds paid to Seller for such taking or destruction prior to the
Close of Escrow, if any, or (b) with respect to any awards or insurance proceeds
not paid to Seller prior to the Close of Escrow, Seller shall assign and
transfer to Buyer all of Seller’s right, title and interest in and to any awards
or insurance

20

--------------------------------------------------------------------------------

proceeds, it being expressly agreed that in such event Seller shall have no
obligation to repair or restore the Property or any portion thereof or to obtain
or seek to obtain any such awards or insurance proceeds.

     10.3 Substantial Portion. As used herein, the term “Substantial Portion”
with respect to condemnation of or casualty loss to the Property shall mean and
refer to a condemnation or casualty loss of all or a portion of the Property
resulting in a material and adverse affect upon the development of the Property
for commercial purposes consistent with the Draft Development Documents.



ARTICLE XI
BUYER’S REMEDIES



     11.1 Buyer's Remedies. In the event Seller fails to perform its obligations
pursuant to this Agreement for any reason (other than a failure on the part of
Buyer to satisfy any condition set forth in this Agreement or any failure by
Buyer to otherwise perform hereunder), then Buyer shall elect, as its sole
remedy, either to: (i) terminate this Agreement by giving Seller timely written
notice of such election prior to or upon the Closing Date, provided that upon
such termination, Buyer shall no longer be entitled to purchase the Property,
Buyer shall be entitled to return of the entire portion of the Deposit then held
by Escrow Holder, the parties shall each pay one-half (1/2) of any cancellation
fee charged by the Escrow Holder and/or Title Company, and the parties shall be
relieved of any further obligation to each other, except for Buyer’s and
Seller’s obligations, if any, under Sections 3.2, 3.4.2, 3.4.3, 3.5, 12.2, 12.9
and 12.16; or (ii) enforce specific performance of this Agreement (if and only
to the extent permitted by applicable law), in which event there shall be no
reduction of the Purchase Price. Notwithstanding the foregoing, if Seller fails
to perform any of its obligations pursuant to this Agreement prior to the end of
the Inspection Period and said obligations were required to be performed within
said period of time (such that said failure to perform may constitute a material
breach or default of this Agreement on the part of Seller), Buyer shall be
deemed to have waived such breach or default by Seller if Buyer has elected to
approve Buyer’s Inspections pursuant to Section 3.6. Furthermore, Buyer shall be
deemed to have elected to terminate this Agreement pursuant to clause (i)
hereinabove if Buyer fails to deliver to Seller written notice of its intent to
commence action to assert a claim for specific performance against Seller on or
before sixty (60) days following the scheduled Closing Date, or having given
such notice fails to commence such action asserting said claim within ninety
(90) days following the scheduled Closing Date. Notwithstanding the foregoing to
the contrary, no notice of termination given by Buyer hereunder shall be of any
force or effect if Seller cures the default within five (5) business days after
Seller's receipt of any such termination notice. If Buyer duly elects to
terminate or is deemed to have elected to terminate this Agreement pursuant to
clause (i) hereinabove, then Buyer shall and hereby agrees in such event to
waive any and all right to file or record any lis pendens or any other lien or
encumbrance against the Property or to seek specific performance or other
equitable relief or to seek or recover from Seller any damages (including,
without limitation, any actual direct, indirect, consequential, punitive or
other damages). The foregoing remedies set forth in clauses (i) and (ii)
hereinabove are Buyer's sole and exclusive remedies with respect to Seller's
default, and Buyer waives any and all other remedies as may be available at law
or in equity in connection with such Seller's default (subject, however, to
Buyer's right to recover its reasonable attorneys' fees and court costs pursuant
to Section 12.9). Any and all covenants and obligations of Seller contained in
this Agreement (including, without limitation, any default by Seller of any such
obligations and covenants) shall merge into the Deed and other Closing documents
upon the Cl osing, and shall not survive the Closing, except to the extent
otherwise expressly provided elsewhere in this Agreement.

21

--------------------------------------------------------------------------------

     11.2 Limitation of Liability. IN NO EVENT SHALL DAVID WILSON, BRUCE MACLIN
OR ANY OF THE DIRECT OR INDIRECT TRUSTEES, BENEFICIARIES, OFFICERS, DIRECTORS,
EMPLOYEES, MANAGERS, AGENTS, PARTNERS, SHAREHOLDERS, OWNERS, REPRESENTATIVES,
ATTORNEYS, OR AFFILIATES OF THE PARTIES, OR ANY AFFILIATE OR CONTROLLING PERSON
THEREOF, HAVE ANY LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE PROPERTY WHETHER BASED ON
CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE. THE FOREGOING LIMITATION ON
LIABILITY SHALL SURVIVE THE CLOSING OR ANY EARLIER TERMINATION OF THIS AGREEMENT
AND SHALL NOT DIMINISH OR OTHERWISE AFFECT BUYER'S WAIVERS AND RELEASES IN ANY
OTHER SECTION OR PROVISION OF THIS AGREEMENT.



ARTICLE XII
MISCELLANEOUS



     12.1 Notices. Any notice or other communication required or permitted to be
given under this Agreement, or by law, shall be in writing and either (i)
personally delivered, (ii) sent by United States mail, registered or certified,
or express mail, postage prepaid, return receipt requested, (iii) transmitted by
telefacsimile and followed by a copy sent by United States mail, registered or
certified, or express mail, postage prepaid, return receipt requested, or (iv)
sent by any nationally recognized overnight courier service that provides
receipted delivery service, receipt requested; and each such notice or
communication shall be deemed to have been given upon the date of delivery (or
the date of refusal to accept delivery, as the case may be) as indicated on the
return receipt, at the addresses specified below:

If to Seller:

David R. Wilson Revocable Trust Dated January 26, 1994 c/o Haymond Watson
Companies, Inc. P.O. Box 10718 Bakersfield, California 93389-10718 Attention:
Scott Haymond Telephone: (661) 334-2773 Telecopier: (661) 334-2775

-

With a copy to:

LeBeau-Thelen, LLP P.O. Box 12092

5001 E. Commercenter Drive, Suite 300 Bakersfield, California 93389-2092
Attention: Mark R. Bateman, Esq. Telephone: (661) 325-8962 Telecopier: (661)
325-1127

If to Buyer:

San Joaquin Bank 3800 Riverlakes Drive Bakersfield, California 93312

22

--------------------------------------------------------------------------------



  Attention: Bruce Maclin,
Chairman of the Board
Telephone: (661) 589-9040
Telecopier: (661) 589-6594

With a copy to:

Clifford & Brown, a Professional Corporation
Bank of America Building
1430 Truxtun Avenue, Suite 900
Bakersfield, California 93301-5230
Attention: Charles D. Melton, Esq.
Telephone: (661) 322-6023
Telecopier: (661) 322-3508





  If to Escrow Holder
or Title Company:





  Ticor Title Company of California
10000 Stockdale Hwy, Suite 101
Bakersfield, California 93311
Attention: Ms. Kellie Williams, Escrow Officer



or such other address as either party may from time to time specify in writing
to the other in the manner aforesaid.

     12.2 Brokers and Finders. Seller shall pay to Olivieri Commercial Group
(“Seller’s Broker”) a real estate commission at the Close of Escrow pursuant to
a separate written agreement between Seller and Seller’s Broker, provided that
Seller shall have no obligation to pay Seller’s Broker any commission or fee if,
for any reason, this Agreement is terminated or the Close of Escrow does not
occur. Except as stated above, each party hereto represents and warrants to the
other that no real estate brokerage commission or fee is payable to any person
or entity in connection with the transaction contemplated herein based upon any
agreement, dealings or actions by the party making such representation. The
parties hereto shall indemnify, defend, protect and hold each other harmless
from and against any and all damages, liabilities, costs, expenses and losses
(including, without limitation, reasonable attorneys fees and costs) which
either may sustain or incur by reason of a claim for brokerage fees or
commissions (other than the above-referenced real estate commission payable to
Seller’s Broker) if such claim is made by any person or entity claiming by,
through or under the indemnifying party or is based upon any agreement, dealings
or actions by the indemnifying party. The parties’ obligations under this
Section 12.2 shall survive the Close of Escrow or any termination of this
Agreement.

     12.3 Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors,
heirs, beneficiaries, trustees, administrators and assigns, except that Buyer
may assign its rights under this Agreement only with the prior written consent
of Seller (not to be unreasonably withheld) and only upon the following
additional conditions: (i) the Buyer must notify Seller of the proposed
assignment and the identity of the proposed assignee, and provide Seller with a
copy of the proposed written assignment and assumption agreement identified
below, by no later ten (10) days before the Scheduled Closing Date; (ii) the
assignee of Buyer must be an affiliate of Buyer or an entity

23

--------------------------------------------------------------------------------

which is directly owned or controlled by Buyer or by Buyer’s investors and any
other person or entity; (iii) Buyer shall remain primarily liable for the
performance of Buyer's obligations under this Agreement; and (iv) the assignee
must expressly assume in writing all of Buyer's obligations under this Agreement
pursuant to an assignment and assumption agreement executed by and between Buyer
and such assignee (the form and substance of which shall be subject to prior
approval by Seller), and Buyer shall deliver to Seller a copy of the fully
executed written assignment and assumption agreement between Buyer and such
assignee (in the form approved by Seller) at least five (5) days prior to the
Scheduled Closing Date.

     12.4 Amendments. This Agreement may be amended or modified only by a
written instrument executed both parties hereto.

     12.5 Continuation and Survival of Representations, Warranties and
Indemnities. All representations and warranties by the respective parties
contained herein are intended to and shall remain true and correct as of the
time of Closing, shall be deemed to be material, and shall survive the execution
and delivery of the Deed and the transfer of title for a period of one (1) year
following the Close of Escrow, at which point all such representations and
warranties shall expire. All indemnities by the respective parties contained
herein are intended to and shall survive the execution and delivery of the Deed
and the transfer of title.

     12.6 Interpretation. Words used in the singular number shall include the
plural, and vice versa; the term “its” also includes “his” and “her”; and any
gender shall be deemed to include each other gender. The captions and headings
of the Articles and Sections of this Agreement are for convenience of reference
only, and shall not be deemed to define or limit the provisions hereof. Unless
otherwise indicated, all references herein to sections, subsections, and clauses
refer to sections, subsections and clauses, respectively, of this Agreement, and
all references herein to exhibits refer to exhibits attached to this Agreement.
Unless expressly specified herein, any reference to "days" shall mean calendar
days. To the extent the last day for any act falls on a Saturday, Sunday or
legal holiday, the last day for that act shall be extended to the next business
day. The term “business day” includes the days of the calendar week from Monday
through Friday, excluding legal holidays.

     12.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

     12.8 Merger of Prior Agreements. This Agreement and the exhibits hereto
constitute the entire agreement between the parties with respect to the purchase
and sale of the Property and supersede all prior and contemporaneous (whether
oral or written) agreements, statements, representations and understandings
between the parties hereto relating to the purchase and sale of the Property and
the subject matters referenced herein.

     12.9 Recovery of Litigation Costs. In the event of any suit, action or
other proceeding with respect to the subject matter, interpretation or
enforcement of this Agreement whether at law or in equity, the prevailing party
(as determined by the court, agency or other authority before which such suit,
action or proceeding is commenced) shall, in addition to such other relief as
may be awarded, be entitled to recover reasonable attorneys’ fees, expenses and
costs of investigation as actually incurred including, without limitation,
reasonable attorneys’ fees, expenses and costs of investigation incurred in
appellate proceedings, costs incurred in establishing the right of
indemnification, or in any action or participation in, or in connection with,
any case or proceeding under Chapter 7, 11 or 13 of the Bankruptcy Code, II
United States Code Sections 101 et seq., or any successor statutes, subject to
the limitation in Section 11.2

24

--------------------------------------------------------------------------------

(collectively, “Litigation Costs”); provided Buyer’s recovery of such Litigation
Costs shall not exceed Seller’s interest in the Property.

12.10      Time of the Essence. Time is of the essence of this Agreement.  
12.11      No Waiver. No waiver of any of the provisions of this Agreement shall
be  

deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the party making the waiver; provided,
however, either party may in writing waive any provision of this Agreement, or
excuse an act by the other party, which provision or act is solely for the
benefit of the waiving party.

     12.12 Severability. The invalidity or unenforceability of any provisions
herein which are not conditions to Closing and which do not materially affect
the material benefits expected to be realized by the parties through the
consummation of the transaction contemplated hereby shall not render any other
provisions invalid or unenforceable.

     12.13 Construction. Seller and Buyer acknowledge that each party (and its
separate legal counsel, as applicable) have reviewed and revised this Agreement
and that the normal rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement (including the exhibits hereto) or any
amendments thereto, and the same shall be construed neither for nor against
Seller or Buyer, but shall be given a reasonable interpretation in accordance
with the plain meaning of its terms and the intent of the parties.

12.14      Exhibits. All exhibits attached hereto are incorporated herein as if
set forth in full.   12.15      Further Instruments. Buyer and Seller hereby
agree to make such acts and to  

execute such other and further instruments as may reasonably be necessary both
before and after the Closing Date to fully implement and confirm the transaction
contemplated hereby.

     12.16 No Recordation. Without the prior written consent of Seller, there
shall be no recordation of either this Agreement or any memorandum hereof, or
any affidavit pertaining hereto and any such recordation of this Agreement or
memorandum hereto, by Buyer without the prior written consent of Seller shall
constitute a default hereunder by Buyer, whereupon this Agreement shall, at the
option of Seller, terminate and be of no further force and effect. Upon such
termination, the Deposit shall be immediately delivered to Seller, whereupon the
parties shall have no further duties or obligations one to the other except for
Buyer’s and Seller’s obligations, if any, under Sections 3.2, 3.4.2, 3.4.3, 3.5,
12.2, 12.9 and 12.16.

     12.17 Buyer’s Joint and Several Responsibility. If more than one individual
or entity is identified as the Buyer herein, each of the individuals and
entities included within the term Buyer (as defined herein) is jointly and
severally responsible for Buyer’s performance of its obligations under this
Agreement, including all covenants, representations and warranties included
herein.

     12.18 1031 Exchange. Buyer and Seller acknowledge that either party may
wish to structure this transaction as a tax deferred exchange of like-kind
property within the meaning of Section 1031 of the Internal Revenue Code. Each
party agrees to reasonably cooperate with the other party to effect such an
exchange; provided, however, that: (i) the cooperating party shall not be
required to acquire or take title to any exchange property; (ii) the cooperating
party shall not be required to incur any expense (excluding attorneys' fees) or
liability whatsoever in

25

--------------------------------------------------------------------------------

connection with the exchange, including, without limitation, any obligation for
the payment of any escrow, title, brokerage or other costs incurred with respect
to the exchange; (iii) no substitution of the effectuating party shall release
said party from any of its obligations, warranties or representations set forth
in this Agreement or from liability for any prior or subsequent default under
this Agreement by the effectuating party, its successors, or assigns, which
obligations shall continue as the obligations of a principal and not of a surety
or guarantor; (iv) the effectuating party shall give the cooperating party at
least ten (10) business days prior notice of the proposed changes required to
effect such exchange and the identity of any party to be substituted in the
escrow; (v) the effectuating party shall be responsible for preparing all
additional agreements, documents and escrow instructions (collectively, the
"Exchange Documents") required by the exchange, at its sole cost and expense;
(vi) the effectuating party shall be responsible for making all determinations
as to the legal sufficiency, tax considerations and other considerations
relating to the proposed exchange, the Exchange Documents and the transactions
contemplated thereby, and the cooperating party shall in no event be responsible
for, or in any way be deemed to warrant or represent any tax or other
consequences of the exchange transaction arising by reason of the cooperating
party's performance of the acts required hereby; and (vii) the Closing shall not
be delayed as a result of a party’s election to structure the transaction as a
tax deferred exchange in accordance with this Section 12.18.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.



“SELLER”:





DAVID R. WILSON REVOCABLE
TRUST DATED JANUARY 26, 1994





___________________________
By: David R. Wilson, Trustee





“BUYER”:





SAN JOAQUIN BANK





_________________________________
By: Bruce Maclin, Chairman of the Board



26

--------------------------------------------------------------------------------

     By its execution in the place set forth below, Escrow Holder does hereby
acknowledge and agree to be bound by and perform all of the functions and
obligations of Escrow Holder as specified in this Agreement.

“ESCROW HOLDER”:

TICOR TITLE COMPANY OF CALIFORNIA

___________________________
By: Kellie Williams, Escrow Officer

27

--------------------------------------------------------------------------------